SIBLEY, Circuit Judge
(dissenting).
I do not read the evidence just as it is stated in the majority opinion. I think it shows a very high-handed course of conduct on the part of appellant, a white man whose illegal operations Dorough had reported, on several occasions when the negro Walker was not even present. It does not appear that the negro had any part in appellant’s business, or any interest in what appellant was doing. On the one evening when he was present he was selling some peas to appellant, and on the way back the two were stopped by a negro woman for a talk. There was no possible preconcert to do anything to Dorough, who happened to be on the woman’s premises at the time. Walker left the scene with his pistol, on his way to his brother’s house, intending to move to Birmingham the next morning, as he did. I don’t see any evidence of a conspiracy with Walker to do anything to Dorough, though appellant alone on several occasions manifested a menacing and malicious attitude towards Dorough.